                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 SAMUEL GAYGBOU ZEAN,                              Case No. 19‐CV‐2958 (NEB/TNL)

                      Plaintiff,

 v.                                             ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
 SELECTQUOTE INSURANCE
 SERVICES; INSIDERESPONSE, LLC;
 TIBURON INSURANCE SERVICES; and
 ALLIED INSURANCE PARTNERS,

                      Defendants.


       The Court has received the April 27, 2021 Report and Recommendation of United

States Magistrate Judge Tony N. Leung. (ECF No. 78.) No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding

no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

          1. The Report and Recommendation (ECF No. 78) is ACCEPTED;

          2. Plaintiff’s claims against Allied Insurance Partners are DISMISSED

              WITHOUT PREJUDICE.



Dated: June 2, 2021                              BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge
